USCA4 Appeal: 22-6455      Doc: 9        Filed: 10/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6455


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER DAMON SPENCER, a/k/a Dog,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:11-cr-00030-RBS-FBS-1)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Christopher Damon Spencer, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6455      Doc: 9         Filed: 10/21/2022    Pg: 2 of 2




        PER CURIAM:

               Christopher Damon Spencer appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the district court did not abuse its discretion. Accordingly, we affirm the

        district court’s order.   We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2